  
  

    

i anaes) All tele eS)

‘Verify the detainees current health status and expostire’

2) Is the detainee currently:
-* In medical isolation?

* Experiencing symptoms.commonly associated with COVID-1.9? ee e rl
+ Awaiting COVID-19 test results? tT]
* Cohorted due to COVID-19 exposure? . | , [-]

For transfers and removals, if the answer to any of the questions above is “Yes,” do not transfer or remove and if the answer
to all these questions is “No,” proceed to Questions 3 and 4 only. For releases, if any answer is “Yes,” complete 2a, 2b and

the remaining questions and if the answers are “No,” complete Questions 3-5,
a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public TQ [] [-
health department to coordinate continuation of care. Notate the public health department here, if 2 Bo =

applicable;

b. Provide the health department with the released detainees name, intended addréss, email address, all oO [] C]
available telephone numbers, and planned mode of transportation to their intended destination, GT 4

3) Before the detainee leaves the facility or is removed, perform verbal symptom screening and atemperature sf Ls.

“check per CDC guidelines, Record temperature here: - : |
For transfers and removals only, if the detainee does not clear the screening process, delay the transfer or A []

removal and follow the protocol for a suspected COVID-19 case,

For transfers and removals only, is the d ainee medigatly cleared to nant (I an {]

Record method of travel: Ground ICE Air Commercial flight

 

 

 

 

 

4) Provide the detainee with the following forms and fact sheets in the detainee’s preferred language, as available,

 

 

 

 

 

 

 

a. Steps to Help Prevent the Spread of COVID-19 if You are Sick: and , fet]
“Slop the Sorend at ee

 

 

 

b. Stop the Spread of Germs.

 

 

 

5) For released aliens only, facilitate safe transport, continued shelter, and medical care, as part of release planning. Document

_ what arrangements for transportation were made.

———— eo

   
  

 

 

 

 

 

 

 

 

 

 

 

 

a. Did ICE provide tra nsportation ?-lf yes; where wag the.alien-transported LOPS fF tb eA

b. Dida family member or friend provide transportation? Oo _ ;

c. ‘Was the alien provided with a personal protective equipment mask upon release? : { ; LF l 7

d. Was the allen provided with Information on or access to community resources to ensure continued 1 [] {g—
shelter and medical care? fe

 

 

 
 

commercial ride sharing (e.g, Uber, Lyft), and taxis? [J [Ey

©. Was the allen advised to avoid public transportation,
LENS SIGNATURE

ESSER FERS Sr

  
 

 
 
 

2
)
S/CONTRAGTED STARE'S:

| Se Diana A Josep
) .=Sroward Transitional Center A-icce

 
 
    
